UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-54137 OXYSURE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 71-0960725 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 10880 John W. Elliott Drive, Suite 600, Frisco, TX75033 (Address of principal executive offices) (972) 294-6450 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ Our common stock is traded in the over-the-counter market and quoted on the OTCQB under the symbol “OXYS.” The aggregate market value of the issuer’s common stock held by non-affiliates of the registrant as of August 12, 2013, was approximately $3,547,450based on $.80, the per share price at which the registrant’s common stock was last sold on that date. The number of shares outstanding of the registrant’s class of $0.0004 par value common stock as ofAugust 12, 2013was 24,027,346. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Condensed Financial Statements (Unaudited) 1 Condensed Balance Sheets – June 30, 2013 and December 31, 2012 1 Condensed Statements of Operations –For the three and six months ended June 30, 2013 and 2012 2 Condensed Statements of Cash Flows –For the six months ended June 30, 2013 and 2012 3 Condensed Notes to Financial Statements 4– 24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 35 PART II -OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults upon Senior Securities 36 Item 4. (Removed and reserved) 36 Item 5. Other Information 36 Item 6. Exhibits 36 SIGNATURES 37 PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS OXYSURE SYSTEMS INC. CONDENSED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Total current assets Property and equipment, net Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Capital leases payable - current Notes payable - current Deferred revenue Total current liabilities Long-term liabilities Capital leases payable Notes payable Total long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCY STOCKHOLDERS’ DEFICIT Preferred stock, par value $0.0005 per share; 25,000,000 shares authorized; 768,750 Series A convertible preferred shares issued and outstanding as of June 30, 2013 and 818,750 shares issued and outstanding as of December 31, 2012. Common stock, par value $0.0004 per share; 100,000,000 shares authorized; 23,685,846 shares of voting common stock issued and outstanding as of June 30, 2013 and 22,548,678 shares issued and outstanding as of December 31, 2012. Common stock, subscribed but not issued, par value $0.0004 per share; 100,000,000 shares authorized; 483,529 shares of voting common stock subscribed but not issued as of June 30, 2013 and 0 shares subscribed but not issued as of December 31, 2012. - Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIESAND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to condensed financial statements 1 OXYSURE SYSTEMS INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended June 30, For the six months ended June 30, Revenues, net $ Cost of goods sold Gross profit Operating expenses Research and development $ Sales and marketing Other general and administrative Loss from operating expenses ) Other income (expenses) Other income (expense) Interest expense ) Total other income (expenses) Net loss $ ) $ ) $ ) $ ) Basic and diluted net income (loss) per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted See accompanying notes to financial statements 2 OXYSURE SYSTEMS INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation Amortization of intangible assets Prior period adjustment ) - Amortization of debt discount and warrant fair values related to convertible loans Amortization of discount on notes payable Amortization of other assets - Changes in deferred rent and leasehold improvement allowance ) Issuance of common stock options to employees as compensation ) Issuance of common stock for compensation Issuance of common stock in exchange for services - Issuance of common stock in connection with research & development arrangements - Changes in current assets and liabilities: Accounts receivable ) ) Inventory ) Accounts payable and accrued liabilities Deferred revenue ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of intangible assets ) - Other assets - - Purchases of property and equipment ) - NET CASH USED IN INVESTING ACTIVITIES ) - CASH FLOWS FROM FINANCING ACTIVITIES Loan proceeds, net Payment of capital leases ) Proceeds from issuance of common stock for cash - Proceeds from common stock subscribed - Proceeds from exercise of common stock options and warrants NET CASH PROVIDED BY FINANCING ACTIVITIES Net change in cash and cash equivalents ) Cash and cash equivalents, at beginning of period Cash and cash equivalents, at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $
